Citation Nr: 0528756	
Decision Date: 10/26/05    Archive Date: 11/09/05	

DOCKET NO.  04-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the overpayment of disability compensation in the 
calculated amount of $44,005.93 was properly created. 

2.  Entitlement to waiver of recovery of an overpayment of 
disability compensation in the calculated amount of 
$44,005.93.  


REPRESENTATION

Appellant represented by:	Hamilton D. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1972 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

1.  From June 7, 1999, the veteran is in receipt of 
disability compensation benefits based upon being found to 
have been unemployable due to service-connected disability.

2.  In August 2003 the veteran's compensation award was 
retroactively terminated based upon discovery that there was 
an outstanding felony warrant for the arrest of an individual 
with the same name as the veteran; this resulted in creation 
of an overpayment in the calculated amount of $44,005.93.  

3.  The veteran was not a fugitive felon from June 7, 1999.  

4.  An overpayment of disability compensation, in the 
calculated amount of $44,005.93, does not exist. 




CONCLUSIONS OF LAW

1.  The overpayment of disability compensation in the 
calculated amount of $44,005.93, based on the retroactive 
reduction of the veteran's award, was improperly created.  
38 U.S.C.A. §§ 5112, 5313, 5313B (2002); 38 C.F.R. §§ 3.500, 
3.501, 3.665(n)(2) (2004).  

2.  There is no $44,005.93 overpayment of disability 
compensation for which entitlement to waiver of recovery may 
be adjudicated.  38 U.S.C.A. § 7105(d)(5) West 2002; 
38 C.F.R. §§ 20.101, 20.202 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2000 RO decision granted service connection for 
hepatitis C and assigned a 60 percent evaluation effective 
June 7, 1999.  A May 2000 RO decision granted a total 
disability rating based on individual unemployability due to 
service-connected disability effective June 7, 1999.  This 
award remains in effect.

In May 2003 VA became aware that there was an outstanding 
felony warrant, from July 1992, for an individual with the 
same name as the veteran.  In August 2003, in response to 
this information, VA retroactively terminated the veteran's 
award, effective December 27, 2001, on the basis that he was 
in the status of a fugitive felon.  This resulted in creation 
of the overpayment of disability compensation in the 
calculated amount of $44,005.93.  

Compensation is not payable on behalf of a veteran for any 
period during which he is a fugitive felon.  Compensation is 
not payable on behalf of a dependent of a veteran for any 
period during which the veteran is a fugitive felon.  The 
term fugitive felon means a person who is a fugitive by 
reason of:  Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees.  38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665(n)(2) (2004).  


Black's Law Dictionary (8th Edition 2004) defines "fugitive" 
as a person who flees or escapes; a refugee; or as a criminal 
suspect or a witness in a criminal case who flees, evades, or 
escapes arrest, prosecution, imprisonment, service of 
process, or the giving of testimony, especially by fleeing 
the jurisdiction or by hiding. 

As the veteran has not been convicted of a felony in this 
matter, the only definition of fugitive felon pertinent in 
this case is whether the veteran is a fugitive by reason of 
fleeing to avoid prosecution for an offense or an attempt to 
commit an offense which is a felony under the laws under the 
place from which the person flees.  Both the controlling 
statute and the regulation specifically include the 
intentional act of "fleeing" as a condition of finding 
fugitive felon status.  Flight or hiding is also necessary to 
meet the legal definition of fugitive.  

The Board has reviewed the complete record, including the 
report of the undercover officer involved in the purchase of 
drugs from an individual, the report of the officer who 
interviewed the individual from whom the undercover officer 
had purchased drugs, the charge filed and request for arrest 
warrant, and the dismissal of the charge.  The Board has also 
reviewed the VA Office of Inspector General report as well as 
the veteran's identification card and testimony offered 
during a personal hearing in April 2005.  

The evidence reflects that an individual with the same exact 
name as the veteran allegedly sold methamphetamine, a 
dangerous drug, to an undercover officer in March 1992.  The 
individual was initially arrested and later released after 
questioning.  The report of the undercover officer, who made 
the drug purchase from the alleged drug seller, reflects that 
the individual who allegedly sold him the drugs was born in 
February 1953.  The report of the officer who questioned the 
individual, who had allegedly sold the drugs, indicates that 
the individual was the same height as the veteran, but a 
different weight than the veteran was shown to be at the time 
of an October 1999 VA examination.  Further, the report of 
the interviewing officer indicates that the alleged drug 
seller's age, at the time of the interview, was 39, and that 
his birthday was in February 1953.  The age of the veteran, 
at the time of the March 1992 interview, would have been 37 
since his birthday was in the latter half of 1954.  


The individual who allegedly sold the drugs was charged with 
a felony and a warrant was issued.  The individual charged 
with the felony was identified as having a date of birth in 
February 1953.  The charge was subsequently dismissed in the 
interest of justice.  A January 2005 memorandum of the Office 
of Inspector General indicates that according to the District 
Attorney identity was not an issue in the case of the 
individual accused of committing the felony in March 1992.  

The veteran has asserted that he was not the individual who 
was accused of selling the drugs in March 1992.  He has 
offered statements to this affect as well as testimony.  
Following the May 2003 notice to him concerning the felony 
arrest warrant, he responded, in June 2003, that he did not 
remember any felony warrants being issued for him.  He 
immediately undertook to contact an attorney in the 
jurisdiction where the warrant was issued and proceeded to 
have the charge dismissed in August 2003, following the 
initial May 2003 notice to him from VA.  

The Board believes that the existence of a warrant issued in 
1992 based upon a felony charge for an individual who bears 
the same exact name as the veteran is some evidence that the 
veteran may be a fugitive felon within the meaning of 
governing law and regulation as set forth above.  However, 
the Board also believes that the totality of the 
circumstances must be reviewed to determine if the warrant, 
in fact, does relate to the veteran as well as if the veteran 
meets the criteria of being a fugitive felon, should the 
warrant relate to him.  

Initially, the Board observes that the veteran does live in a 
State that is different from the State where the warrant was 
issued.  The veteran has acknowledged, during his personal 
hearing at page 18, that he was living in the jurisdiction 
where the warrant was issued at the time it was issued.  
However, he has consistently maintained that he was not aware 
of the warrant's existence.  When informed of the existence 
of the warrant in May 2003 he promptly undertook action that 
resulted in dismissal of the charge approximately three 
months later.  The Board believes that this is some evidence 
that the veteran was unaware of the existence of a felony 
warrant that bore his name because there is no indication 
that he was living under any name other than his own or that 
he was trying to hide or flee, beyond the evidence that he 
was living in a different jurisdiction.  There is no direct 
evidence that the veteran's move to another jurisdiction was 
an attempt to flee from the jurisdiction issuing the warrant.

With respect to whether the veteran is the same individual as 
the one named in the warrant, the Board observes that the 
veteran's birthday is almost two years later than the 
birthday of the individual named in the warrant.  Further, 
the officer who interviewed the individual that was charged 
with selling drugs in March 1992 clearly indicates that not 
only was the birthday different, but the age reported was 
consistent with the different birthday and is approximately 
two years older than the veteran would have been in March 
1992.  While identity was not an issue for the district 
attorney's office, the district attorney's office never 
attempted to prove that the veteran was the same individual 
as was charged with the sale of drugs in March 1992.  The 
veteran has offered testimony, at page 21 of the April 2005 
transcript, that he was never at the location where the drug 
sale occurred and that he had never been involved in 
narcotics.  

On the basis of the above analysis, the Board concludes, 
first, that there are enough discrepancies between the 
information about the individual for whom the warrant was 
issued and the veteran to find that it is as least as likely 
as not that the veteran is not the person named in the felony 
warrant; it is as least as likely as not that he was not the 
person charged with selling drugs in March 1992.  Moreover, 
even if the Board were to conclude that the veteran is, in 
fact, the person for whom the warrant was issued, there is 
also enough information to conclude that it is as least as 
likely as not that the veteran was not fleeing to avoid 
prosecution, if he were the person named in the felony 
warrant.  

Therefore, in resolving all doubt in the veteran's behalf, 
the Board concludes that the veteran is not a fugitive felon 
as that termed is defined by governing law and regulations.  
Therefore, his disability compensation award was improperly 
retroactively terminated and the overpayment in the 
calculated amount of $44,005.93 was not properly created.

Because of the above decision an overpayment in the 
calculated amount of $44,005.93 no longer exists.  Since an 
overpayment no longer exists there is no allegation of 
specific error of fact or law that is being appealed with 
respect to the issue of waiver of recovery of the overpayment 
of disability compensation in the calculated amount of 
$44,005.93.  38 U.S.C.A. § 7105(d)(5) (West 2002).  Because 
the overpayment no longer exists the appellant's appeal with 
respect to waiver of the overpayment does not express any 
disagreement with any facts found by the RO or any law 
applied by the RO with respect to the waiver issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to waiver of recovery of an 
overpayment of disability compensation in the calculated 
amount of $44,005.93 because the issue is moot.  Therefore, 
this issue is dismissed without prejudice.

The veteran was notified of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) by 
official letter in November 2004.  In light of the Board's 
decision herein granting the veteran all benefits sought on 
appeal, no prejudice under the VCAA will result as a result 
of proceeding to the decision at this time.  The VCAA does 
not apply to waiver of recovery of the overpayment issue 
dismissed herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).


ORDER

The overpayment of disability compensation benefits in the 
calculated amount of $44,005.93 was not properly created and 
the appeal with respect to this issue is granted.  

The appeal with respect to waiver of recovery of an 
overpayment of disability compensation in the calculated 
amount of $44,005.93 is dismissed.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


